DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.
                                                       Status of claims
	Claims 31-45 as amended 9/27/2021 are pending and under examination in the instant office action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31-38, 41, 42 and 45 as amended remain/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 8,053,210 (Dunkelberg).
US 8,053,210 (Dunkelberg) discloses a method for monitoring and/or testing conditions of microbial barrier properties of a packaging unit with respect to efficacy 
(a) introducing a reference test body such as a sterile package unit into a test chamber such as a generic storage chamber or transport chamber (col. 3, line 45; col. 6, line 17) as intended to verify barrier properties of objects to be sterilized (abstract); 
(b) introducing germs into the chamber such as a contamination from non-sterile environment in and/or around the chamber (col. 3, line 45; col. 6, lines 19-20); 
( c) generating conditions for the multiplication of germs that penetrated the reference test body or the package unit for the purpose of culturing the germs (col. 3, lines 46-53; col. 6, line 24);
(d) counting the cell colonies that have grown (col. 3, lines 56-57; col. 6, line 25-26); and
( e) detecting the germs on the basis of the cell colonies, that have grown, as evidence that microbial barrier was broken and germs entered test body or package unit after its sterilization (col. 3, lines 65-67; col. 6, lines 29-31);
Wherein the test body or the package unit comprises a nutrient medium located in a cavity of the package (col. 3, line 44; col. 4, lines 52-55; col. 6, line 5), and a cover with a filter (col. 6, line 3) that are “cover” closing “opening” and “perforated by a number of holes” within the broadest meaning of the claims;
Wherein the method is repeated or applied repeatedly in order to test, monitor or verify ambient conditions including sterilization, packaging and storage (col. 5, lines 31-34); 

Therefore, the cited US 8,053,210 (Dunkelberg) anticipates claims 31 as amended and claim 45. 
As applied to claim 32, in the cited method the medium is preferably solid (col. 4, line 55). 
With respect to claim 33, in the cited method the “opening” of the filter/cover feature is either on a top or on a side (col.6, lines 1-7) within the broadest meaning of the claims. 
With respect to claims 34, 35 and 42,  it is noted that claims are generic with regard to configuration and spatial arrangement of claimed “opening”, “cover”, “inlet” and a “closure piece” as they might be used in the method for monitoring microbial barrier. Thus, limitations of claims 34, 35 and 42 cannot be distinguished from the cited method that comprises the use of a container or package unit comprising a closure piece such a cover with filter and dishes with medium and that allows for practicing the same active steps as the claimed method for the same goal of determining presence of germs as evidence of efficiency of microbial barrier. 
As applied to claim 36, in the cited method “cavity” or medium dishes are made from glass or synthetic plastic (col. 5, line 4), and, thus, transparent or partially 
As applied to claims 37 and 38, in the cited method the nutrient medium is on the bottom of container; and “cavity” or medium dish is “lined completely with the nutrient medium” within the broadest meaning of the claimed method.  
As applied to claim 41, in the cited method “cavity” for medium has shape of generic cylinder or circular cylinder or cuboid within the broadest meaning of the claimed method.
Thus, the cited US 8,053,210 (Dunkelberg) anticipates the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-45 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,053,210 (Dunkelberg) and Yale, C.E. Laboratory Animal Science. 1973, Vol. 23, No. 6, pages 885-888.
The cited US 8,053,210 (Dunkelberg) is relied upon as explained above for the teaching of a method for monitoring and/or testing conditions of microbial barrier properties of a product (sterile package unit) with respect to its efficacy against recontamination. 

As applied to claims 39-40: Although the cited US 8,053,210 (Dunkelberg) does not disclose materials used for making chamber, cover and/or filter, one of skill in the art is free to select various materials including durable steel with laser perforation depending on specific designs or specific conditions surrounding the testing. For example: the reference by Yale demonstrates  a sterilizing test chamber for handling sterile supplies, which has cover, openings and inlet-outlet filter made from stainless steel material (see abstract and page 885, col. 2, lines 1-4).
As applied to claims 43-44: Although the cited US 8,053,210 (Dunkelberg) does not explicitly describe specific material for culture medium dishes (claimed “cavity”), it clearly teaches the use of transparent synthetic plastic (col. 5, line 4) and thermostable materials (col. 6, line 4) for culture medium dishes. It is well known that petri dishes commonly used for growing microbes on culture media are made from polystyrene. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Response to Arguments
Applicant's arguments filed on 9/27/2021 have been fully considered but they are not persuasive.
With regard to claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by US 8,053,210 (Dunkelberg) Applicants argue that the cited method comprises and/or based on testing microbial barrier of the “reference testing body” (which is a sterile packaging) but in the Applicants’ invention the “reference test body” is different from “at least one product” whose microbial barrier properties are tested (response pages 5-6). 
This argument is not persuasive with respect to the claimed method and when claims are read in view of specification. 
The claimed method comprises testing (using) a refence body for detecting amount of germs that are capable to penetrate in the reference body as a model or a “reference” to what would happen to “a product” whose microbial properties are intended to be monitored or verified. The claimed method does not require presence or monitoring of “a product” itself. The same is practiced in the cited method as explained above. In the cited method a sterile packaging unit is tested in order to evaluate its sterility and/or breaking of its sterility in an environment as it would apply to products (objects) to be sterilized. In particular, the cited document recites terms “a sterilization packaging unit” and “objects to be sterilized” (see abstract, for example). Thus, by using/reciting two different terms (phrases) it describes using “a sterilization packaging unit” (“reference body” as claimed) and “objects to be sterilized” (“at least one product” as claimed) as two different entities within the meaning of the claims and as argued. 
Further, Applicants argue that the specification figure 4 demonstrates that a “reference body” 10 is not the same as “a product” 5 or and 6. This argument is not found persuasive because although the visual images of a bottle as a reference body (10) and a product as boxes 5 and 6 are different by their shapes, they are all “packages” or sterile 
Therefore, the cited US 8,053,210 (Dunkelberg) is considered to anticipate the claimed method.
With regard to claim rejected under 35 U.S.C. 103 as being unpatentable over US 8,053,210 (Dunkelberg) and Yale, C.E. Laboratory Animal Science. 1973, Vol. 23, No. 6, pages 885-888 Applicant argue that secondary reference does not resolve shortcoming of primary reference. 
This argument is not persuasive because secondary teaching is applied to evidence that claimed materials for making parts of testing device or apparatus are commonly used in the prior art. 
No claims are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
February 23, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653